Citation Nr: 0721588	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to November 
1969, including service during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In September 2004 and January 2006, the Board remanded the 
appeal to schedule the veteran for a Travel Board hearing.  
The veteran was most recently scheduled for a Travel Board 
hearing in May 2006; however, he did not report to that 
hearing.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704 
(2006).  

The Board also notes that the veteran's representative 
revoked power of attorney in April 2006.  The record 
indicates that he has been provided with an opportunity to 
designate a new representative; however, to date the veteran 
has not designated a new representative.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.

The veteran contends, in essence, that he has post-traumatic 
stress disorder (PTSD) due to two experiences on the USS 
Fletcher during the Vietnam Era.  He claims that during 
November or December 1968 his ship received small arms fire 
just north of Nha Trang while very close to shore.  He also 
claims that during March 1969, while plane guarding for the 
USS Kitty Hawk, his crew spent days looking for lost pilots 
near Yankee Station in the Tonkin Gulf.

In an attempt to verify the veteran's claimed stressors, the 
RO submitted a request to the US Armed Forces Center for 
Research of Unit Records (now US Army and Joint Services 
Records Research Center (JSRRC)).  In its request, however, 
the RO did not include the time periods as provided by the 
veteran.  JSRRC responded by stating that the history branch 
of the Naval Historical Center was unable to locate a 1969 
history of the USS Fletcher.  JSRRC also replied that the 
information provided was not sufficient enough to conduct 
detailed deck log research.

Given that the JSRRC previously had not been provided with 
the time information and that the 1969 history of the 
veteran's ship could not be located at that time, the Board 
finds that another request to JSRRC should be made providing 
the time periods of the veteran's claimed stressors.

If either of the above stressors is verified, the veteran 
should be scheduled for a VA examination to determine the 
etiology of his PTSD.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for PTSD since November 
2002.  After securing the necessary 
release, the RO should obtain these 
records.

2.  Request that the JSRRC attempt to 
verify the veteran's claimed stressors of 
(a) his ship, the USS Fletcher, receiving 
small arms fire just north of Nha Trang 
while very close to shore during November 
or December 1968; and (b) his crew 
spending days looking for lost pilots near 
Yankee Station in the Tonkin Gulf during 
March 1969 while plane guarding for the 
USS Kitty Hawk.

3.  If a claimed stressor(s) is verified, 
schedule the veteran for a VA examination 
to determine whether he suffers from PTSD 
as a result of the verified stressor.  The 
examiner must review the claims file in 
conjunction with the examination.  All 
studies or tests deemed necessary should 
be conducted, and a rationale for all 
opinions expressed should be provided.  

4.  After the above is completed to the 
extent possible, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

